DISMISS and Opinion Filed April 8, 2021




                                       SIn The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00981-CV

                    IN THE INTEREST OF D.B.S., A CHILD

                On Appeal from the 469th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 469-52326-2020

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our inquiry regarding the reporter’s record, we ordered this appeal submitted without

a reporter’s record and appellant’s brief to be filed by February 24, 2021. By

postcard dated March 4, 2021, we notified appellant the time for filing her brief had

expired. We directed appellant to file a brief and an extension motion within ten

days. We cautioned appellant that failure to file her brief by that time might result

in the dismissal of this appeal without further notice. To date, appellant has not filed

a brief, filed an extension motion, nor otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


200981F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF D.B.S., A                 On Appeal from the 469th Judicial
CHILD                                        District Court, Collin County, Texas
                                             Trial Court Cause No. 469-52326-
No. 05-20-00981-CV                           2020.
                                             Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered April 8, 2021




                                       –3–